Citation Nr: 0837167	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for postoperative 
residuals of a right knee osteochondroma.  

2.  Entitlement to an effective date prior to July 17, 2003, 
for the grant of service connection for a postoperative scar, 
as a residual of surgical treatment for a right knee 
condition that existed prior to service.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to a compensable rating for tinea cruris.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, and Newark, New Jersey.  

The veteran testified at a hearing before the Board at the RO 
in January 2008; the undersigned Veterans Law Judge presided.  

The issues concerning service connection for a right knee 
disorder and a compensable rating for tinea cruris are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in November 1971 denied service 
connection for postoperative residuals of a right knee 
osteochondroma, including a scar.  The veteran was notified 
of that decision and did not file a notice of disagreement 
within one year of that notice.  

2.  Evidence added to the record since November 1971 
concerning service connection for a right knee osteochondroma 
is merely cumulative of evidence that was previously of 
record and considered.  It does not raise a reasonable 
possibility of substantiating the claim.  

3.  On July 17, 2003, communication was received from the 
veteran's representative that was construed as an application 
to reopen his claim for service connection for a right knee 
scar.  

4.  A rating decision in April 2005 granted service 
connection for a postoperative scar, as a residual of 
surgical treatment for a right knee condition that existed 
prior to service, and assigned a 10 percent rating, effective 
from July 17, 2003.  

5.  The veteran does not have a hearing loss disability that 
is attributable to disease or injury during service.  

6.  The veteran's tinnitus is not attributable to disease or 
injury during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1971 rating 
decision, which denied the veteran's claim for service 
connection for a right knee osteochondroma, is not new and 
material and the claim is not reopened; the November 1971 
rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).  

2.  The criteria are not met for an effective date prior to 
July 17, 2003, for the grant of service connection for a 
postoperative scar, as a residual of surgical treatment for a 
right knee condition that existed prior to service.  
38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2007).  

3.  The criteria are not met for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).  

4.  The criteria are not met for service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Earlier effective date

In general, the effective date for a grant of service 
connection after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).  

A rating decision in April 2005 granted service connection 
for a postoperative scar, as a residual of surgical treatment 
for a right knee condition that existed prior to service, 
effective from July 17, 2003.  The rating decision assigned a 
10 percent rating for the disability.  The veteran appealed 
only the effective date that was assigned for the award of 
service connection.  

A rating decision in November 1971 had denied service 
connection for postoperative residuals of surgery on the 
veteran's right knee during service.  A non-tender 
postoperative scar had been noted on VA examination.  The 
veteran was notified of that decision and did not appeal.  

In January 2008, the veteran raised a claim of clear and 
unmistakable error (CUE) in that rating decision.  A rating 
decision in July 2008 determined that the November 1971 
rating decision was not clearly and unmistakably erroneous in 
failing to grant service connection for the right knee scar.  
The record does not reflect that the veteran has disagreed 
with that decision.  

The record shows that the veteran wrote the RO to request 
that his claim for service connection for a right knee 
condition be reopened.  That communication was received on 
July 17, 2003.  In that communication, the veteran mentioned 
the tender and painful scar on his right leg.  The RO 
construed that statement as an application to reopen his 
claim for service connection for the postoperative right knee 
scar.  The record does not reflect any statement by the 
veteran or any treatment or examination report received by VA 
or dated prior to July 17, 2003, that mentions his right knee 
scar or that might otherwise be construed as an application 
to reopen his claim.  

The Board recognizes the veteran's hearing testimony that his 
right knee scar was noted to be present prior to the November 
1971 rating decision and that, therefore, the effective date 
should refer back to his earlier claim.  However, as noted in 
the July 2008 rating decision, his scar was noted to be non-
tender on examination in 1971, whereas medical evidence 
submitted with his July 2003 claim showed the scar to be very 
sensitive to touch.  Moreover, the July 2008 determination 
that the November 1971 rating decision was not clearly and 
unmistakably erroneous affirms the finality of the 1971 
rating decision.  

The law and VA regulations concerning this issue are quite 
clear, as set forth above: the effective date for a grant of 
service connection after a final disallowance can be no 
earlier than the date of receipt of the new claim.  Because 
the RO has assigned the date of receipt of the veteran's 
application to reopen his claim - July 17, 2003 - as the 
effective date for the grant of service connection, no 
earlier date may be assigned.  

For the foregoing reasons, the claim for an effective date 
prior to July 17, 2003, for the award of service connection 
for a postoperative scar, as a residual of surgical treatment 
for a right knee condition, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Postoperative residuals of a right knee osteochondroma

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows that service connection for a right knee 
disability was previously denied by a rating decision in 
November 1971; the veteran was notified of that decision and 
did not file a notice of disagreement.  The basis for that 
denial was that an osteochondroma of the right knee was noted 
on the veteran's enlistment examination report.  During 
service, he underwent remedial surgery for removal of the 
tumor.  The service medical records did not show that the 
knee condition increased in disability during service - it 
was not aggravated by service.  Although the veteran 
complained of pain and swelling around his knee following the 
surgery, the report of his separation examination did not 
note any abnormal clinical findings regarding the right knee, 
except for a scar.  

Although the veteran testified at his hearing that he had 
problems with his right knee during service, the additional 
medical evidence that has been received, including VA clinic 
records for the past several years, does not reflect that any 
examiner has suggested that the right knee osteochondroma 
that pre-existed service, underwent any permanent increase in 
disability during service or as a result of service, 
including the remedial surgery during service.  The 
additional evidence, including the veteran's hearing 
testimony, does not provide any evidence that relates to an 
unestablished fact necessary to substantiate the claim.  The 
evidence is merely cumulative of the evidence that was 
previously of record.  It does not raise a reasonable 
possibility of substantiating the claim.  

Therefore, the Board concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for postoperative residuals of a right 
knee osteochondroma.  

Hearing loss and tinnitus 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The report of the veteran's separation examination show that 
his hearing was 15/15 to both whispered and spoken voice.  
The service medical records do not reflect any complaint of 
hearing loss or tinnitus.  

In August 2002, communication was received from the veteran's 
representative claiming service connection for hearing loss 
and tinnitus incurred in conjunction with his duties during 
service as an infantry rifleman.  

A VA compensation examination was conducted in December 2003.  
The veteran reported to the examiner that he was exposed to 
high levels of weaponry noise during service without the 
provision hearing protection devices, as well as being 
subjected to constant shouting by his Marine Corps drill 
sergeant.  He admitted to occupational noise exposure during 
12 years as a firefighter, but denied any recreational noise 
exposure.  The veteran reported that he had noted the onset 
of hearing difficulty approximately two to three years 
previously and the onset of intermittent buzzing in his ears 
approximately five to 10 years earlier.  Audiometric testing 
at that time revealed pure tone thresholds of 10 dB or less 
at each of the tested frequencies in each ear, and speech 
discrimination scores of 96 percent in the right ear and 100 
percent in the left ear.  The examiner noted that the 
veteran's hearing was within normal limits in both ears 
through 4000 Hertz; he also noted the veteran's subjective 
complaint of intermittent bilateral tinnitus.  Finally, the 
examiner opined that, "[g]iven veteran's service record 
review coupled with his reported onset of recent hearing 
difficulties coupled with his extensive history of positive 
occupational noise exposure, veteran's complaint of hearing 
loss is considered not due to his military service."  The 
examiner similarly concluded that the veteran's tinnitus also 
considered not due to his military service.  

The veteran testified at his hearing to the significant noise 
exposure he sustained during service, and he argued that it 
was that exposure that caused his hearing loss and tinnitus.  
He stated that he had undergone a hearing test for employment 
at one point and that he was unable to hear tones during that 
examination.  

In light of the current audiometric findings showing no 
hearing loss disability in either ear under the criteria of 
38 C.F.R. § 3.385, however, in conjunction with the medical 
opinion showing no nexus between any hearing loss and 
service, the Board concludes that the criteria for service 
connection for bilateral hearing loss are not met.  Further, 
considering the negative nexus opinion by the VA examiner in 
December 2003 - and lacking any favorable medical evidence 
on this point - the Board also concludes that the criteria 
for service connection for tinnitus are also not met.  

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  However, as the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

Concerning the claim for service connection for a right knee 
disability, the Board notes that, in Kent v. Nicholson, 20 
Vet. App. 1 (2006) the United States Court of Appeals for 
Veterans Claims (Court) clarified VA's duty to notify in the 
context of claims to reopen. The Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
In addition, the Court held that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service- connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  In order to satisfy the legislative intent 
underlying the VCAA notice requirement, the VCAA requires, in 
the context of a claim to reopen, the bases for the denial in 
the prior decision and the necessity to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, the July 2006 RO letter 
provided the veteran with the required Kent notice.  

Regarding the claims for service connection for hearing loss 
and tinnitus, VA satisfied its duty to notify by means of an 
April 2003 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claims, and of 
his and VA's respective duties for obtaining evidence.  That 
notice was provided before the adverse decision in July 2003.  
Thus, there was no error in the timing of that notice.  

Concerning the issue regarding an earlier effective date for 
service connection for a right knee scar, the Board 
acknowledges that the required notice as to the effective 
date issue was not provided before the adverse decision in 
April 2005.  Although the appellant has the right to content-
complying notice and proper subsequent VA process, he has 
received that notice.  The error in not providing the 
required notice prior to the adverse decision was cured by RO 
letters in March 2006 and July 2006, and so is harmless.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, including at a hearing.  
Also, in March 2006 and July 2006, the RO notified the 
veteran of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity, including at a hearing, to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for postoperative residuals of a 
right knee osteochondroma is not reopened.  

An effective date prior to July 17, 2003, for the grant of 
service connection for a postoperative scar, as a residual of 
surgical treatment for a right knee condition, is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

At his hearing, the veteran testified that he was receiving 
continuous treatment, including oral corticosteroids, for his 
tinea cruris in the way of medication.  He also stated that 
he experienced constant itching in the groin and other places 
on his body due to the disability.  In light of this 
evidence, the Board believes that an additional examination 
is needed to assess the current level of impairment due to 
the disability.  

The Board also notes that VA revised the criteria for 
evaluating skin disorders, effective in October 2008.  The 
requested examination and readjudication should consider 
those revisions, as appropriate.  

Accordingly, the case is REMANDED for the following actions:

1.  Request copies of up to date records 
of all VA treatment the veteran has 
received for tinea cruris.  

2.  Schedule the veteran for a 
dermatological examination to assess the 
current level of impairment due to tinea 
cruris.  The examiner's report should set 
forth all pertinent current complaints, 
clinical findings, and diagnoses, 
including manifestations of any skin 
disorder in other places of the veteran's 
body that are related to the service-
connected disability.  In particular, the 
report should detail all current 
treatment for the disability, including 
all necessary medication, and should 
include an estimate of the percentage of 
affected body surface area, noting the 
percentage on exposed areas.  

3.  Then, readjudicate the claim for an 
increased rating for tinea cruris.  If 
the veteran's claim is not granted to his 
satisfaction, provide him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


